United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, RONALD REAGAN
NATIONAL AIRPORT, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appllant, pro se
Office of Solicitor, for the Director

Docket No. 08-179
Issued: June 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 23, 2007 appellant filed a timely appeal from the September 6, 2007 decision
of the Office of Workers’ Compensation Programs denying her traumatic injury claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant injured her foot in the performance of duty on June 27,
2007, as alleged.1

1

The Board notes that, following the Office’s issuance of its September 6, 2007 decision, appellant submitted
several medical documents. On appeal, she also submitted medical documentation related to her claim. As this
evidence was not in the record at the time the Office issued its final decision, the Board cannot review it for the first
time on appeal. See 20 C.F.R. §§ 501.2(c) (“the [Board’s] review of the case shall be limited to the evidence in the
case record which was before the Office at the time of its final decision”).

FACTUAL HISTORY
On July 23, 2007 appellant, then a 33-year-old transportation security officer, filed a
traumatic injury claim alleging that she fractured her foot when she fell off of an x-ray stool on
June 27, 2007. She stopped working on July 1, 2007.
On July 31, 2007 the Office notified appellant that the evidence of record was insufficient
to establish the alleged employment incident. It provided her 30 days to submit additional
medical and factual information regarding her claim.
On August 14, 2007 appellant submitted a claim for compensation for leave without pay
taken from August 12 to 22, 2007. She did not submit the requested evidence in the allotted
time.
By decision dated September 6, 2007, the Office denied appellant’s claim on the grounds
that she had not established that an employment-related event occurred as alleged or that she had
a diagnosis connected to the claimed events.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty; and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.3
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must first determine whether “fact of injury” has been
established. “Fact of injury” consists of two components that must be considered in conjunction
with one another. The first component is whether the employee actually experienced the
employment incident that is alleged to have occurred. The second component is whether the
incident caused a personal injury and, generally, this can be established only by medical
evidence.4
When determining whether the implicated employment factors caused the claimant’s
diagnosed condition, the Office generally relies on the rationalized medical opinion of a
physician.5 To be rationalized, the opinion must be based on a complete factual and medical
background of the claimant6 and must be one of reasonable medical certainty,7 explaining the
2

5 U.S.C. §§ 8101-8193.

3

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Ellen L. Noble, 55 ECAB 530 (2004).

5

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

6

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

7

John W. Montoya, 54 ECAB 306 (2003).

2

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
ANALYSIS
The Office did not accept that the claimed incident occurred as alleged or that appellant
sustained an injury. The issue to be determined is whether appellant has submitted sufficient
evidence to demonstrate that she fractured her foot in the performance of duty on June 27, 2007.
In her July 23, 2007 claim, appellant alleged that she fractured her foot when she fell off
of an x-ray stool. However, she provided no details about the events surrounding this incident.
Notably, she did not identify which foot was involved in the incident, or why she did not stop
work until three days later. Appellant did not submit any medical evidence establishing the
existence of any medical condition or a fracture to either foot.
Because appellant did not submit any evidence to establish her claim, the Board finds that
she did not meet her burden of proof.
CONCLUSION
The Board finds that appellant has not established that she injured her foot in the
performance of duty on June 27, 2007 as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 6, 2007 is affirmed.
Issued: June 12, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

Judy C. Rogers, 54 ECAB 693 (2003).

3

